DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 17 are objected to because of the following informalities:    
Regarding claims 9 and 17: ‘least’ should be inserted between “at” and “one” on lines 9 and 16, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainey (US 9,669,857).
Rainey discloses: 
a scooter deck (12); 
the scooter deck comprising a first deck end and a second deck end, with the first deck end being positioned opposite to the second deck end across the scooter deck (Fig. 1); 
at least one scooter wheel (32); 
	the at least one scooter wheel being rotatably mounted to the second deck end (Fig. 1);
a linkage arm (42); 
	the linkage arm comprising a first arm end, a second arm end, and a swivel hitch (48, connection swivels in vertical direction)
	the first arm end being positioned opposite to the second arm end along the linkage arm (Fig. 1);
at least one seat assembly (16); 
the at least one seat assembly being mounted onto the scooter deck, and being positioned adjacent to the scooter second end (Fig. 1)
a handlebar assembly (6); 
a pushcart (2); 
the handlebar assembly being mounted onto the pushcart, adjacent to the linkage arm (Fig. 1).
the first arm end being hingedly connected to the first deck end (at 47); 
the second arm end being attached onto the pushcart by the swivel hitch (Fig. 1).
▪ Regarding claim 2: 
an accelerator control (36); 
at least one drive system (drive motor 34); 
the accelerator control being mounted onto the handlebar assembly (Fig. 1); 
the at least one drive system being mounted onto the scooter deck (Fig. 2); 
the at least one drive system being operatively coupled to the at least one scooter wheel, wherein the at least one drive system is used to selectively accelerate rotation of the at least one scooter wheel (col. 10, ln. 18-21 provides for increasing the output of the drive motor); and, 
the accelerator control being operatively coupled to the at least one drive system, wherein the accelerator control is used to actuate the at least one drive system (col. 10, ln. 16-18).
▪ Regarding claim 3: 
a brake control (36); 
at least one brake mechanism (col. 10, ln. 18-28 provides for decreasing the output of the motor; ln. 42-45 also provides for a dead man switch); 
the brake control being mounted onto the handlebar assembly (Fig. 1); 
the at least one brake mechanism being operatively integrated into the at least one scooter wheel, wherein the at least one brake mechanism is used to selectively decelerate rotation of the at least one scooter wheel (col. 10, ln. 18-21); and, 
the brake control being operatively coupled to the at least one brake mechanism, wherein the brake control is used to actuate the at least one brake mechanism (col. 10, ln. 16-18).
▪ Regarding claim 7:
The rear drive portion (60) includes a storage portion that serves as a fender, mounted to the second scooter end and positioned about and offset from the scooter wheel (see Figs. 1, 2, 5).
▪ Regarding claim 11: 
The handlebar assembly and the pushcart are configured into a shopping cart (see Fig. 1; see also col. 4, ln. 60-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Morgan (US 11,414,119).
Rainey discloses as discussed above, but does not directly disclose a length adjustable post for the seat.
Morgan teaches: a seat assembly comprising a seat (312) and a length-adjustable post (304); 
the length-adjustable post comprising a first post end and a second post end, with the first post end being positioned opposite to the second post end along the length-adjustable post (Fig. 1); and
the first post end being hingedly connected onto the scooter deck (via 296; see Figs. 1-2); and, the seat being mounted onto the second post end (Fig. 1).
Based on the teaching of Rainey, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Morgan in order to provide an adjustable seat suitable for operators of different heights and to provide a means of stowing the seat when not in use.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Morgan as applied to claim 4 and 13 above, and further in view of Boekler (US 8,371,404).
Rainey and Morgan disclose as discussed above, but do not directly disclose a linkage arm positioned in an obtuse angle with the scooter deck.
Boekler teaches a device with a scooter portion (40) attached to a cart structure (12), comprising a deployed configuration (Fig. 3) in which a linkage arm (43) is positioned at an obtuse angle relative to a deck portion (Fig. 3).
Based on the teaching of Boekler, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to dispose the linkage arm at an angle in order to provide additional clearance between the arm and the ground, thereby reducing the occurrence of ground contact.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Irwin (US 2020/0156501).
Rainey discloses as discussed above, but does not directly disclose a horn.
Irwin teaches a motorized cart with a horn (35) mounted on a handlebar assembly (via housing 22; see Figs. 2-3).
Based on the teaching of Irwin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a horn as a means of notifying others when the vehicle is in the vicinity.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Leslie (US 2018/0236932).
Rainey discloses as discussed above.  Rainey also discloses a plurality of casters on the cart (see Figs. 1, 2), but does not directly disclose a platform cart or a maneuvering indicator.
Leslie teaches a cart device with a maneuvering indicator (204) disposed in a location offset from the handlebar assembly (210) and an indicator control (206) mounted to the handlebar assembly (see Fig. 2). 
¶ 0017 provides for platform cart to be used in place of a shopping cart
Based on the teaching of Leslie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a maneuvering indicator, as a means of notifying others of the intended vehicle movement and to include a platform cart as a means of transporting heavier objects or objects requiring more space.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Huizinga (US 11,021,181).
Rainey discloses as discussed above, but does not directly disclose a gurney.
Huizinga teaches a transport device with a motorized structure (3) coupled to a gurney (2 – col. 12, l n. 40-49 explains that the mobile support structure may be a stretcher).
Based on the teaching of Huizinga, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Rainey in order to provide a means for transporting an injured individual.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Morgan as applied to claim 13 above, and further in view of Irwin and Leslie.
Rainey and Morgan disclose as discussed above, but do not directly disclose a horn or maneuvering indicator.
As provided above, Irwin teaches a motorized cart with a horn mounted on a handlebar assembly.
Based on the teaching of Irwin, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a horn as a means of notifying others when the vehicle is in the vicinity.
As provided above, Leslie teaches a cart device with a maneuvering indicator disposed in a location offset from the handlebar assembly and an indicator control mounted to the handlebar assembly.
Based on the teaching of Leslie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a maneuvering indicator, as a means of notifying others of the intended vehicle movement.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey in view of Morgan as applied to claim 13 above, and further in view of Leslie.
Rainey and Morgan discloses as discussed above but do not directly disclose a platform cart.
Leslie teaches a platform cart to be used in place of a shopping cart
Based on the teaching of Leslie, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a platform cart as a means of transporting heavier objects or objects requiring more space.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey in in view of Morgan as applied to claim 13 above, and further in view of Huizinga.
Rainey and Morgan disclose as discussed above, but do not directly disclose a gurney.
As provided above, Huizinga teaches a transport device with a motorized structure coupled to a gurney.
Based on the teaching of Huizinga, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Rainey in order to provide a means for transporting an injured individual.


Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a scooter deck attached to a pushcart by a linkage arm; a handlebar assembly mounted on the pushcart, adjacent to the linkage arm; and a seat assembly mounted on the scooter deck; wherein the linkage arm is positioned at an acute angle with the scooter deck and a post of the seat assembly is positioned against the scooter deck in a stored configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
September 28, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618